Case 5:19-cv-05063-TLB Document 21 Filed 10/04/19 Page 1 of 1 PagelD #: 84

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

DELTA LOGISTICS, INC. PLAINTIFF
VS. 05:19-cv-05063-TLB
P.A.M. TRANSPORT, INC. DEFENDANT

ORDER OF DISMISSAL WITH PREJUDICE
Before the Court is Plaintiff Delta Logistics, Inc.’s Motion to Dismiss with Prejudice, and
the Court, being well advised of the law and facts in relation to this matter, hereby finds as
follows:
1. This matter is hereby dismissed with prejudice.

2. Each party shall bear their own attorneys’ fees and costs.

  
 

IT IS SO ORDERED.

Dated this 4 day of October, 2019. |

 

Prepared by:

Angela C. Artherton, Ark. Bar No. 2012156
Kael K. Bowling, Ark. Bar No. 2016220
Robert W. George, Ark. Bar No. 91834
FRIDAY, ELDREDGE & CLARK, LLP
3350 S. Pinnacle Hills Parkway, Suite 300
Rogers, Arkansas 72758

Phone: (479) 695-6044

Fax: (501) 244-5389
aartherton(@fridayfirm.com
kbowling@fridayfirm.com
rgeorge@fridayfirm.com

FEC\45082\0001\7273572.v 1-10/2/19
